06/09/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 19-0334

                                  No. DA 19-0334

STATE OF MONTANA,

                   Plaintiff and Appellee,

      v.

CECIL LEE RUSSELL,

                   Defendant and Appellant.

                                     ORDER


      Upon consideration of the State’s Motion to Supplement the Record on

Appeal, submitted by the Appellee, and good cause appearing therefor,

      IT IS HEREBY ORDERED that the Motion is granted and the Clerk of

the Eleventh Judicial District Court, Flathead County, shall certify and transmit

the document entitled “Notice of Filing of Valid Judgment” from cause No.

DV-19-273(B) to supplement the record on appeal.




RB



                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               June 9 2020